Citation Nr: 1434353	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  13-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder.  

(The issues of entitlement to service connection for a lumbar spine disorder, a right knee condition, a left knee disorder, an innocently acquired psychiatric disorder and a hernia will be subjects of a separate document by a panel of three Veterans Law Judges at a later date.) 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1981 and from December 1990 to March 1991, with additional service in the Army National Guard and Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision.

The Veteran's testimony at a hearing held at the RO before the Undersigned Veterans Law Judge in February 2013 included that referable to the issue of service connection for a lung disorder.  This testimony will be addressed in this separate document.  A transcript of the hearing testimony is in the claims file.

The Veteran also provided testimony at a hearing held at the RO in December 2009 before another Veterans Law Judge that, as noted, addressed other issues that were discussed at the subsequent hearing in February 2013.  As such, this testimony will be addressed in a separate decision of a panel of three Veterans Law Judges after additional procedural development is completed.  .  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The February 2013 Board hearing transcript, VA treatment records from 2007 to 2012, and records from the Social Security Administration are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal as to service connection for a lung disorder is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA records in May 2008 indicated that the Veteran was treated for hemoptysis.  

The records in December 2012 showed that he had a history of aspergilloma for which he had a right upper lobe wedge resection in June 2009.  

A VA December 2012 CT scan of the chest reveals a stable subpleural nodule noted in the right lower lobe, which might be related to scarring, and a nodule in the left lower lobe.  

During the February 2013 hearing, the Veteran and his attorney stated that he was called to active duty service, from December 1990 to March 1991, in support of Desert Shield/Desert Storm; however, his unit was not deployed because Desert Shield had ceased.  

The Veteran testified that he trained in a desert in Fort Irwin California, under severe conditions and his doctor told him that his lung condition was due to the dust he was exposed to in the California desert.  

The Veteran's testimony is consistent with his DD Form 214 and he is competent to relate a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Thus, on this record, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed lung disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, there appear to be outstanding VA treatment records.  The Veteran testified that his June 2009 lung surgery was performed at the VA Medical Center (VAMC) in Miami Florida.  The surgery report needs to be associated with the file.  

Furthermore, the Veteran's attorney said that one year of VA records was missing along with a VA examination.  On remand records from the Miami VAMC need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action in order to contact the Veteran and have him identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Veteran should be asked to identify the date of the VA examination that was referenced by his attorney during the February 2013 hearing.  See February 2013 Board hearing transcript page 26.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  

2. The AOJ also should undertake to obtain copies of any outstanding treatment records from the VAMC in Miami, Florida, to include a report of the lung surgery in June 2009 

3. The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

4. After all outstanding records have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lung disorder.  All necessary special studies or tests should be accomplished. 

The examiner should review the evidence in the electronic record, including a copy of this REMAND, and acknowledge such review in the examination report. 

After examining the Veteran, and reviewing the entire record, the examiner should render all diagnoses involving the lung and opine as to whether the Veteran at least as likely as not (50 percent probability or more) has a lung disability that had its clinical onset during service or otherwise is due to an event or incident of his service.  In rendering the opinion the examiner is asked to comment on the following: 

a.) the Veteran's testimony that he started to cough up blood during service from 1990 to 1991 (see February 2013 Board hearing transcript page 24); 

b.) the Veteran's testimony that his doctor told him that his lung condition was due to the dust he was exposed to in the California desert during service (see February 2013 Board hearing transcript pages 25-26); and, 

c.) the VA treatment records dated in May 2010 that show the Veteran has asthma with intermittent symptoms.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.  If the examiner is not able to provide a rationale, he or she should explain why.  
   
5. To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6. After completing all indicated development, the AOJ should readjudicate the claim remaining on all in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

